--------------------------------------------------------------------------------

Exhibit 10.01


Execution Copy




AMENDMENT NO. 3 TO TERMINATION AGREEMENT


AMENDMENT made as of the 23rd day of September, 2009 by and between TRIMOL
GROUP, INC., a Delaware corporation with offices at 1285 Avenue of the Americas,
35th Floor, New York, New York 10019 (“Trimol”) and ALUMINUM POWER, INC., an
Ontario, Canada corporation with offices at 87 Scollard Street, Toronto, Ontario
M5R1G4, Canada (“API”).


W I T N E S S E T H :


WHEREAS, Trimol and API are parties to that certain Termination Agreement dated
May 30, 2008, as amended (the “Termination Agreement”); and
 
WHEREAS, Trimol has informed API that subsequent to the termination of the
letter of intent between it and certain sellers in connection with Trimol’s
proposed acquisition of certain mining properties described therein (the “Prior
Letter of Intent”), its Board of Directors  has determined that it will continue
to pursue other similar opportunities for an additional twelve months; and


WHEREAS, accordingly, API and Trimol have agreed to further amend the
Termination Agreement, on and subject to the terms and conditions set forth
herein.


NOW THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the recipient and sufficiency of which are hereby
unconditionally acknowledged, the parties hereto do hereby agree as follows:


1.             Acquisitions.


(a)           For purposes hereof, the term “Acquisitions” shall mean the
acquisition of mining properties, or interests therein, in one or more mining
properties throughout the world.


(b)           References in Section 1(c) of the Termination Agreement to
“December 31, 2008” are hereby changed to “September 22, 2010”.


2.             Further Assurances.  The parties hereto hereby agree that, at any
time and from time to time after the date hereof, upon the reasonable request of
either party hereto, they shall do, execute, acknowledge and deliver, or cause
to be done, executed, acknowledged and delivered, such further acts, deeds,
assignments, transfers, conveyances, and assurances as may be reasonably
required to more effectively consummate this Agreement and the transactions
contemplated thereby or to confirm or otherwise effectuate the provisions of
this Agreement.

 
 

--------------------------------------------------------------------------------

 

3.             No Other Amendment; Inconsistencies.  Except as set forth above,
none of the other terms or provisions of the Termination Agreement are amended
hereby and the Termination Agreement shall remain in effect in accordance with
the terms thereof.  To the extent that there is any inconsistency between the
terms hereof and the terms of the Termination Agreement, the terms hereof shall
govern and control.


4.             Miscellaneous.  This Agreement (i) constitutes the sole and
entire agreement between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings, oral or written,
between the parties hereto with respect to the subject matter hereof, (ii) may
not be modified or waived except pursuant to a written instrument signed by the
party to be bound thereby, (iii) shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
(iv) shall be governed by and construed in accordance with the internal laws of
the State of  New York, (v) shall not be assignable by either of the parties
hereto without the written consent of the non-assigning party, (vi) shall, if
any term or provision hereof shall be determined to be unenforceable, remain
valid and in full force and effect with respect to all other provisions of this
Agreement not affected by such unenforceable provision or provisions, (vii) may
be executed in one or more counterparts, each of which, when executed and
delivered, shall be deemed an original, but all of which when taken together,
shall constitute one and the same instrument, and (viii) may be completed by
facsimile transmission, which transmission will be deemed to be an original and
considered fully legal and binding on each of the signatories hereto.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
year and date first above written.


WITNESS:
TRIMOL GROUP, INC.
     
/s/ Rivka Hellenbrand
By:
/s/ Boris Birshtein
   
Chairman of the Board and
   
Chief Executive Officer
           
WITNESS:
ALUMINUM POWER, INC.
     
/s/ Rivka Hellenbrand
By:
/s/ Jack Braverman
   
President


 

--------------------------------------------------------------------------------